20-2835
     Wang v. Garland
                                                                             BIA
                                                                       Brennan, IJ
                                                                     A202 035 766
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 9th day of November, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            JON O. NEWMAN,
 9            MICHAEL H. PARK,
10            STEVEN J. MENASHI,
11                 Circuit Judges.
12   _____________________________________
13
14   HAIYING WANG,
15            Petitioner,
16
17                     v.                                  20-2835
18                                                         NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24
25   FOR PETITIONER:                   Troy Nader Moslemi, Esq.,
26                                     Flushing, NY.
27
28
 1   FOR RESPONDENT:               Brian Boynton, Acting Assistant
 2                                 Attorney General; Brianne Whelan
 3                                 Cohen, Senior Litigation Counsel;
 4                                 Todd J. Cochran, Trial Attorney,
 5                                 Office of Immigration Litigation,
 6                                 United States Department of
 7                                 Justice, Washington, DC.

 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner Haiying Wang, a native and citizen of the

13   People’s Republic of China, seeks review of a July 31, 2020

14   decision of the BIA affirming a July 2, 2018 decision of an

15   Immigration Judge (“IJ”) denying her application for asylum,

16   withholding   of   removal,   and   relief    under   the   Convention

17   Against Torture (“CAT”).      In re Haiying Wang, No. A 202 035

18   766 (B.I.A. July 31, 2020), aff’g No. A 202 035 766 (Immigr.

19   Ct. N.Y.C. July 2, 2018). We assume the parties’ familiarity

20   with the underlying facts and procedural history.

21       We have considered both the IJ’s and the BIA’s decisions

22   “for the sake of completeness.”              Wangchuck v. Dep’t of

23   Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).                “[T]he

24   administrative findings of fact are conclusive unless any

25   reasonable adjudicator would be compelled to conclude to the
                                   2
 1   contrary.”           8 U.S.C.     § 1252(b)(4)(B).             “Accordingly,         we

 2   review the agency’s decision for substantial evidence and

 3   must defer to the factfinder’s findings based on such relevant

 4   evidence as a reasonable mind might accept as adequate to

 5   support a conclusion. . . . By contrast, we review legal

 6   conclusions de novo.”             Singh v. Garland, 11 F.4th 106, 113

 7   (2d Cir. 2021) (internal quotation marks omitted).

 8         Wang had the burden to demonstrate her eligibility for

 9   asylum, i.e., that she had a well-founded fear of persecution

10   in China because she began practicing Christianity in the

11   United States and the Chinese government discovered that she

12   had    sent    religious      materials        to   China.          See    8    U.S.C.

13   § 1158(b)(1)(B)(i).          “The testimony of the applicant may be

14   sufficient      to     sustain      the       applicant’s         burden       without

15   corroboration, but only if the applicant satisfies the trier

16   of    fact    that    the   applicant’s        testimony       is    credible,      is

17   persuasive,      and     refers     to    specific        facts     sufficient       to

18   demonstrate      that       the    applicant        is     a   refugee.”            Id.

19   § 1158(b)(1)(B)(ii).              “Considering           the   totality        of   the

20   circumstances, and all relevant factors, a trier of fact may

21   base a credibility determination on the demeanor, candor, or


                                               3
 1   responsiveness   of   the   applicant   .   .   .   the    inherent

 2   plausibility” of the applicant’s account, and inconsistencies

 3   within and between an applicant’s statements and evidence

 4   “without regard to whether” they go “to the heart of the

 5   applicant’s claim.”    Id. § 1158(b)(1)(B)(iii).          “We defer

 6   . . . to an IJ’s credibility determination unless, from the

 7   totality of the circumstances, it is plain that no reasonable

 8   fact-finder could make such an adverse credibility ruling.”

9    Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008);

10   accord Hong Fei Gao, 891 F.3d at 76.

11       The agency reasonably concluded that Wang failed to meet

12   her burden given her lack of credible testimony or reliable

13   corroboration. Specifically, the agency reasonably concluded

14   that Wang’s evidence of church attendance was vague and

15   inconsistent.    See 8 U.S.C. § 1158(b)(1)(B)(iii); Jin Shui

16   Qiu v. Ashcroft, 329 F.3d 140, 152 (2d Cir. 2003) (“Where an

17   applicant gives very spare testimony . . . the IJ or the INS

18   may fairly wonder whether the testimony is fabricated.”),

19   overruled on other grounds by Shi Liang Lin v. U.S. Dep’t of

20   Just., 494 F.3d 296 (2d Cir. 2007). Wang initially testified

21   that she began attending church in 2013 and attended two to


                                    4
1    three times a month, but upon further questioning, stated

2    that she attended weekly, then said she attended once or twice

3    a month.     Wang’s husband testified that she went to church

4    about twice a month in 2015, and weekly in 2016, but Wang

5    testified that her attendance was “similar” in 2015 and 2016.

6    R. at 98.     The agency did not err in relying on this vague

7    testimony, particularly as efforts to elicit details revealed

 8   inconsistencies. See Shunfu Li v. Mukasey, 529 F.3d 141, 147

 9   (2d   Cir.   2008)      (“[R]equiring   IJs     to    solicit   additional

10   details from witnesses before rejecting their testimony as

11   incredible on vagueness grounds serves a useful prophylactic

12   purpose . . . ”).

13         Wang also did not adequately corroborate her church

14   attendance. See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

15   Cir. 2007) (“An applicant’s failure to corroborate . . . her

16   testimony may bear on credibility, because the absence of

17   corroboration      in    general   makes   an    applicant      unable    to

18   rehabilitate testimony that has already been called into

19   question.”); see also Wei Sun v. Sessions, 883 F.3d 23, 28–

20   29    (2d   Cir.   2018)   (“[W]here    . . .        ‘the   trier   of   fact

21   determines that the applicant should provide evidence that


                                         5
 1   corroborates otherwise credible testimony, such evidence must

 2   be provided unless the applicant does not have the evidence

 3   and   cannot     reasonably      obtain       the    evidence.’”     (quoting    8

 4   U.S.C. § 1158(b)(1)(B)(ii)).                  Wang had one letter from a

 5   church in New York to corroborate her attendance in 2014, but

 6   no    evidence     to     corroborate         a     consistent     practice     of

 7   Christianity between 2014 and her 2018 hearing.                         Moreover,

 8   she could not remember the name or location of the church she

 9   allegedly attended in Tennessee, nor could she explain the

10   absence of an updated letter from her New York church given

11   her testimony that she attended weekly in the months leading

12   up to the hearing.

13         This record supports the agency’s conclusion that Wang

14   failed to meet her burden of proof with credible testimony or

15   corroborating      evidence       as    her       failure    to   establish    her

16   practice of Christianity undermined the foundation of her

17   claim,    i.e.,    that    she    was    a    devout        Christian   who   sent

18   religious materials to China to try to convert friends and

19   family.    See 8 U.S.C. § 1158(b)(1)(B)(ii), (iii); Jin Shui

20   Qiu, 329 F.3d at 152.            That determination is dispositive of

21   asylum, withholding of removal, and CAT relief because all


                                             6
 1   three claims were based on the same factual predicate.                See

 2   Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

 3          Wang’s remaining arguments fail.        She contends that the

 4   IJ should not have relied on the fact that she sent her son

 5   to live in China, but the agency reasonably concluded that

 6   fact undermined her alleged fear because she sent her son to

 7   stay with her parents after her mother’s alleged arrest and

 8   even though the police allegedly visited her parents’ home.

 9   Nor was the agency required to give greater weight or further

10   parse her documentary evidence. See Y.C. v. Holder, 741 F.3d

11   325,    334   (2d   Cir.   2013)   (“We    defer     to    the   agency’s

12   determination       of   the   weight     afforded    to    an    alien’s

13   documentary evidence.”); Jin Yi Liao v. Holder, 558 F.3d 152,

14   156 n.3 (2d Cir. 2009) (explaining that the “agency is not

15   required to expressly parse or refute . . . each . . . piece

16   of evidence” and that “we will generally presume that the

17   agency has taken into account all of the evidence before it,

18   unless the record compellingly suggests otherwise” (cleaned

19   up)).

20




                                        7
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  8